USCA11 Case: 20-11646          Date Filed: 12/13/2021   Page: 1 of 7




                                              [DO NOT PUBLISH]
                                In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 20-11646
                    ____________________

WORLDSPAN MARINE INC.,
a Canadian corporation,
CSPAN FINANCIAL, LLC,
a Florida limited liability company,
WEDMORE FINANCIAL, LLC,
a Florida limited liability company,
                                               Plaintiffs-Appellants,
versus
COMERICA BANK,
a Texas banking association,
HARRY SARGEANT, III,
an individual,
KEVIN KIRKEIDE,
an individual,
USCA11 Case: 20-11646          Date Filed: 12/13/2021     Page: 2 of 7




2                         Opinion of the Court               20-11646

BARRY SHAW,
an individual,
CYNTHIA JONES,
an individual, et al.,


                                                 Defendants-Appellees,


KURT YOUNKER,
an individual,


                                                             Appellee.


                         ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
               D.C. Docket No. 1:18-cv-21924-FAM
                     ____________________

Before JORDAN, JILL PRYOR, and MARCUS, Circuit Judges.
PER CURIAM:
       Appellants Worldspan Marine Inc., CSPAN Financial, LLC,
and Wedmore Financial, LLC appeal from the district court’s dis-
missal of their Amended Complaint raising Racketeer Influenced
and Corrupt Organizations (“RICO”) Act claims under federal and
USCA11 Case: 20-11646         Date Filed: 12/13/2021    Page: 3 of 7




20-11646               Opinion of the Court                         3

state law, along with several state tort claims. The district court --
after dismissing the original complaint under Federal Rule of Civil
Procedure 8(a)(2) for being a shotgun pleading, and after giving Ap-
pellants detailed instructions on how to modify the complaint to
comply with the Federal Rules -- dismissed the Amended Com-
plaint with prejudice on the grounds that it still amounted to a shot-
gun pleading, and in the alternative, violated Rule 12(b)(6) for fail-
ing to state any plausible claims for relief. The district court acted
well within its discretion in concluding that the prolix and sprawl-
ing Amended Complaint, which spilled across 138 pages and
spanned 487 paragraphs, was an impermissible shotgun complaint.
After thorough review, we affirm.
        Federal Rule of Civil Procedure 8(a)(2) requires a complaint
to include “a short and plain statement of the claim showing that
the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). We review
a district court’s decision to dismiss a complaint for failure to com-
ply with Federal Rule of Civil Procedure 8(a)(2) for an abuse of dis-
cretion. Weiland v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313,
1320 (11th Cir. 2015). A district court has “inherent authority to
control its docket and ensure the prompt resolution of lawsuits,
which in some circumstances includes the power to dismiss a com-
plaint for failure to comply with Rule 8(a)(2) and Rule 10(b).” Id.
       In Weiland, we evaluated complaints in prior lawsuits that
had violated Rule 8(a)(2) and delineated “four rough types or cate-
gories of shotgun pleadings”:
USCA11 Case: 20-11646        Date Filed: 12/13/2021    Page: 4 of 7




4                     Opinion of the Court                 20-11646

      [1] The most common type -- by a long shot -- is a complaint
      containing multiple counts where each count adopts the al-
      legations of all preceding counts, causing each successive
      count to carry all that came before and the last count to be
      a combination of the entire complaint. [2] The next most
      common type, at least as far as our published opinions on
      the subject reflect, is a complaint that does not commit the
      mortal sin of re-alleging all preceding counts but is guilty of
      the venial sin of being replete with conclusory, vague, and
      immaterial facts not obviously connected to any particular
      cause of action. [3] The third type of shotgun pleading is one
      that commits the sin of not separating into a different count
      each cause of action or claim for relief. [4] Fourth, and fi-
      nally, there is the relatively rare sin of asserting multiple
      claims against multiple defendants without specifying which
      of the defendants are responsible for which acts or omis-
      sions, or which of the defendants the claim is brought
      against.
Id. at 1321–23. We summed it up this way:
      The unifying characteristic of all types of shotgun pleadings
      is that they fail to one degree or another, and in one way or
      another, to give the defendants adequate notice of the claims
      against them and the grounds upon which each claim rests.
Id. at 1323 (emphasis added).
USCA11 Case: 20-11646          Date Filed: 12/13/2021      Page: 5 of 7




20-11646                Opinion of the Court                           5

       We agree with the district court that the Amended Com-
plaint exhibited many of the vices described in Weiland. For start-
ers, most of the counts in the Amended Complaint incorporated by
reference the more than 400 paragraphs of its long-winded and re-
petitive factual background section. In addition, the Amended
Complaint was replete with unnecessary information about non-
parties, extraneous references to other lawsuits involving Appellee
Harry Sargeant III, and bare legal conclusions, including a multi-
tude of allegations that the defendants had committed fraud.
        Perhaps most problematically, the Amended Complaint
committed what Weiland dubbed the “relatively rare sin” of bring-
ing “multiple claims against multiple defendants without specify-
ing which of the defendants are responsible for which acts or omis-
sions.” Id. at 1321–23. So, for example, the RICO claims raised in
Counts I and II were replete with conclusory allegations, stating
only that a conspiracy existed and predicate acts occurred, without
specifying which defendants were responsible for which acts. Al-
leging that the defendants were associated with an enterprise that
engaged in a pattern of racketeering activity, as Appellants did in
Count I, simply did not give each individual defendant “adequate
notice” of which of his or her actions allegedly gave rise to liability
under RICO. Id. at 1323. Indeed, these deficiencies became espe-
cially clear to the district court when it went through the laborious
process of attempting to discern whether the Amended Complaint
properly stated claims for relief under Rule 12(b)(6), thereby reveal-
ing it to be extraordinarily difficult, if not “virtually impossible,” to
USCA11 Case: 20-11646            Date Filed: 12/13/2021        Page: 6 of 7




6                         Opinion of the Court                     20-11646

determine exactly which factual allegations Appellants intended to
use to support each of their claims. See Anderson v. Dist. Bd. of
Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996); see
also Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1359 n.9
(11th Cir. 1997) (finding a shotgun pleading where “[m]any of the
factual allegations appear to relate to only one or two counts, or to
none of the counts at all,” so “a reader of the complaint must spec-
ulate as to which factual allegations pertain to which count”).
        To be sure, these same deficiencies were present in Appel-
lants’ original complaint, which the district court warned was a
shotgun pleading. The court then provided Appellants with leave
to amend that first complaint, and described its deficiencies in de-
tail so that Appellants could correct them the second time around.
Although Appellants’ Amended Complaint was slightly shorter
than the original complaint, it otherwise contained relatively few
improvements and still exhibited many of the myriad problems
we’ve identified above. 1



1 Appellants now ask us for yet another opportunity to amend their complaint,
but this is not the right avenue or venue to make this application. Instead,
Appellants should have filed a motion to amend in the district court before
bringing this appeal. See Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999)
(“Filing a motion is the proper method to request leave to amend a com-
plaint.”). Regardless, Appellants do not explain why we should depart from
our general practice of dismissing a shotgun complaint with prejudice after it
has been amended once and remains a shotgun pleading. See Jackson v. Bank
of Am., N.A., 898 F.3d 1348, 1359 (11th Cir. 2018).
USCA11 Case: 20-11646       Date Filed: 12/13/2021    Page: 7 of 7




20-11646              Opinion of the Court                       7

        The long and the short of it is that we cannot say that the
district court abused its discretion in dismissing the Amended
Complaint with prejudice.
      AFFIRMED.